Respondent’s determination that petitioner violated Vehicle and Traffic Law § 1180 (d) by operating his vehicle in excess of 81 miles per hour in a 35 mile-per-hour zone is supported by substantial evidence. The ticketing officer testified that when he clocked petitioner’s vehicle, it was traveling more than 81 mph in a 35 mph zone. Furthermore, at the time he ticketed petitioner, all of the signs in the area stated that the speed limit was 35 mph. Although petitioner submitted photographs showing that the signs stated that the speed limit was 50 mph, petitioner testified that he had taken the photographs at least one year after he was ticketed for speeding. There exists no basis on which to disturb the Administrative Law Judge’s decision to credit the officer’s testimony, including his testimony that he spoke with an official at the Department of Transportation and was told that the speed-limit signs in the subject area had recently been changed from 35 mph to 50 mph (see Matter *609of Nelke v Department of Motor Vehs. of the State of N.Y., 79 AD3d 433, 434 [2010]; see also Matter of Gray v Adduci, 73 NY2d 741, 742 [1988]).
Moreover, the evidence submitted by petitioner in connection with his administrative appeal was properly rejected. The evidence had not been considered by the ALJ as required by 15 NYCRR 126.2 (g), which bars the Appeals Board from considering evidence that was not submitted at the hearing.
We have reviewed petitioner’s remaining contentions and find them unavailing. Concur — Mazzarelli, J.E, Andrias, Catterson, Abdus-Salaam and Manzanet-Daniels, JJ.